Title: 1775. Septr. 25. Monday.
From: Adams, John
To: 


       Rode out of Town and dined with Mr. Macpherson. He has the most elegant Seat in Pensilvania, a clever Scotch Wife and two pretty daughters. His Seat is on the Banks of Schuylkill.
       He has been Nine Times wounded in Battle. An old Sea Commander, made a Fortune by Privateering. An Arm twice shot off, shot thro the Leg. &c—He renews his Proposals of taking or burning Ships.
       Spent the Evening with Lynch at the City Tavern. He thinks the Row Gallies and Vesseau de Frize inadequate to the Expence.
      